Citation Nr: 0511233	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  96-45 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a bilateral armpit 
disorder.  

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for a bilateral hand 
and foot disorder, with difficulty walking.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. H.C.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1970.  These claims are before the Board of 
Veterans' Appeals (Board) on appeal from a July 1992 rating 
decision by the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In June 1993 a 
hearing was held before a hearing officer at the RO.  In 
March 2003 the Board reopened a claim seeking service 
connection for hemorrhoids and undertook development of 
evidence.  In October 2003, the case was remanded for RO 
initial consideration of the additional evidence received and 
for further development, to include VA examinations.

Several claims denied in the July 1992 rating decision which 
the veteran had appealed (including service connection for 
post-traumatic stress disorder (PTSD), irritable bowel 
syndrome, and headaches) have since been granted.  Hence, 
these matters are no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
appear to be met.  

The October 2003 Board remand ordered that the veteran

[b]e afforded an examination(s) for 
opinions as to whether it is as likely as 
not that any present sinus, back, hand, 
foot, armpit, or hemorrhoid disorder is 
due to any incident of service, including 
as a result of as a result of herbicide 
exposure during service in Vietnam, or is 
due to stress associated with his 
service-connected post-traumatic stress 
disorder or (specifically with respect to 
hemorrhoids) is due to service connected 
irritable bowel syndrome.  The 
examiner(s) should reconcile any opinion 
provided with the March 2000 and October 
2002 private medical opinions of record.  
Send the claims folder to the examiner(s) 
for review.

While the veteran had been examined in July 2003, the 
examinations ordered in the October 2003 remand have not been 
conducted.  A remand confers, as a matter of law, the right 
to compliance with the remand orders.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The Board is now required to remand 
the case for compliance with the previous remand instruction.

Furthermore, after the case was returned to the Board, the 
veteran submitted extensive additional evidence directly to 
the Board without a waiver of RO review.
While most of the documents submitted are duplicates of 
records that were already in the claims file, it appears that 
not all are duplicates.  The Board is therefore obliged to 
return the case to the RO for initial consideration of the 
additional evidence received since the RO's last review of 
the case.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).    

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be afforded 
appropriate VA examination(s) to obtain 
medical opinions as to:          

(a) Whether it is as likely as not (50 
percent or better probability) that he 
has chronic sinus, back, armpit, 
hemorrhoid, and bilateral hand and foot 
(with difficulty walking) disorders) and, 
if so                                           

(b) Whether any such disorder is related 
to the veteran's military service, 
including by virtue of herbicide exposure 
during service in Vietnam, or (as 
alleged) because it was caused or 
aggravated by stress associated with his 
service-connected PTSD, or (specifically 
as to hemorrhoids) was caused or 
aggravated by his service-connected 
irritable bowel syndrome.  The veteran's 
claims files must be reviewed by the 
examiner(s) in conjunction with the 
examination.  The examiner(s) should 
reconcile all opinion(s) with the March 
2000 and October 2002 private medical 
opinions in the record as well as with 
the opinion by the VA examiner in July 
2003.  The examiner(s) must explain the 
rationale for all opinions given.  

2.  The RO should then review the entire 
record and re-adjudicate the claims.  If 
any remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC), and give the veteran and 
his representative the opportunity to 
respond.  (The supplemental statement of 
the case should specifically advise the 
veteran that if he then submits 
additional evidence to the Board without 
a waiver of RO consideration, the case 
would again have to be returned to the RO 
for initial consideration.)  The case 
should then be returned to the Board, if 
in order, for further review.

The purposes of this remand are to satisfy the mandates of 
the Court in Stegall, supra, to assist the veteran in the 
development of his claims, and to meet due process 
considerations.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


